Citation Nr: 0309239	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  02-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a mental disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This appeal is from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO) in response to a claim filed in April 
2001.

The veteran initially claimed entitlement to service 
connection for a "nervous condition."  The Board construes 
the instant appeal as seeking to reopen the same claim for 
the same disability, notwithstanding the several diagnoses of 
record.  Ashford v. Brown, 10 Vet. App. 120 (1997) (claim for 
compensation for disability due to currently diagnosed 
respiratory disease was the same claim as previously denied, 
changes in diagnosis over time notwithstanding).

The Board has granted the veteran's motion for advancement on 
the docket.  38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  VA initially disallowed the veteran's claim for service 
connection for a mental disorder in February 1972 and 
notified him of the denial and of his appellate rights by 
letter of March 1972.  He did not appeal this decision. 

2.  VA most recently disallowed the veteran's claim for 
service connection for a mental disorder in March 1990, 
notifying him by letter of March 9, 1990, of the denial and 
of his appellate rights.

3.  The veteran did not initiate an appeal from the March 
1990 rating decision within one year after the date of the 
notification of denial letter.

4.  Evidence presented or secured since March 1990 directly 
and substantially contradicts the basis of the initial and 
subsequent denials.




CONCLUSIONS OF LAW

1.  The rating decision of March 1990 is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2002).

2.  Evidence presented or secured since March 1990 is new and 
material and the claim must be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  VA has a duty to notify the veteran of information 
and evidence necessary to substantiate his claim, and of 
which information and evidence, if any, he must produce, and 
of which information and evidence, if any, VA will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Although a person seeking to reopen a claim is a claimant 
under the terms of the VCAA and the duty to notify pertains 
to such a claimant (see Quartuccio, 16 Vet. App. at 187), the 
duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under the law 
in effect at the time of the veteran's April 2001 application 
to reopen his claim, VA had no duty to assist him to develop 
evidence in support of his claim until the previously 
disallowed claim was reopened.  See Elkins v. West, 12 Vet. 
App. 209, 218 (1999).  Whereas the evidence of record is 
sufficient to decide in the veteran's favor whether the claim 
must be reopened, and the case will require further 
development, see 38 C.F.R. § 19.9 (2002), the question 
whether VA has notified the veteran of evidence necessary to 
substantiate his claim to reopen is moot.

II.  Whether to Reopen the Claim for Service Connection for a 
Mental Disorder

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The RO disallowed service connection for a mental disorder in 
March 1990, finding that the veteran had not submitted new 
and material evidence responsive to the initial grounds for 
denial.  VA initially disallowed the veteran's claim in 
February 1972 and notified him of the denial and of his 
appellate rights by letter of March 8, 1972.  He did not 
initiate an appeal within one year of the date of the letter.  
The RO denied the claim because service psychiatric records 
showed diagnosis of a personality disorder as the veteran's 
only mental disorder, as did a VA examination for 
compensation purposes in September 1971.  A personality 
disorder is not a disease or injury under VA regulations, 
38 C.F.R. § 3.303(c) (2002), consequently VA is not 
authorized to pay compensation for disability caused by 
personality disorder; VA is authorized to pay compensation 
only for disability resulting from disease or injury incurred 
or aggravated in service.  38 U.S.C.A. § 1110, 1131 (West 
2002).

The veteran made numerous requests to reopen his claim in 
subsequent years, each denied for failure to submit new and 
material evidence.  In January 1990, he again applied for 
service connection for a nervous condition.  VA responded by 
letter of March 9, 1990, notifying the veteran of the denial 
of his claim and informing him of the repeated disallowances, 
of the evidence necessary to reopen the claim, and of his 
appellate rights.  The March 1990 denial became final when 
veteran did not initiate an appeal within one year of the 
date of the letter notifying him of denial.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2002); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 2002).

This claim to reopen was already pending on the effective 
date of the most recent amendment of the definition of new 
and material evidence, 38 C.F.R. § 3.156(a) (2002), which 
expressly applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulation.  No other standard than that articulated 
in the regulation applies to the determination whether 
evidence is new and material.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, evidence submitted since March 2000 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In April 1990, VA examined the veteran for purposes of 
determining entitlement to non-service-connected pension 
benefits.  See 38 U.S.C.A. § 1521 (West 2002).  Psychiatric 
diagnoses included schizo-affective order (depressed type), 
delusional paranoid disorder (persecutory type).  These 
diagnoses were coded on Axis I of Diagnostic and Statistical 
Manual of Mental Disorders (3d ed. 1980) [DSM III], which was 
the diagnostic scheme employed by VA to identify mental 
disorders at that time.  Compare DSM-IV, see 38 C.F.R. 
§ 4.125(a) (2002) (adopting diagnostic nomenclature of DSM-IV 
to identify and rate mental disorders for VA compensation 
purposes).  Personality disorders are coded on Axis II of the 
multiaxial system of assessing mental disorders.  Review of 
the evidence previously of record reveals numerous Axis I 
diagnoses over the years subsequent to service.

The Axis I diagnoses are significant evidence that bears 
directly on a matter to be determined in the veteran's case, 
i.e., whether the veteran has a mental disorder that is a 
disease within the meaning of VA regulation.  See 38 C.F.R. 
§ 3.303(c) (2002).  The prior denial was based on the finding 
that the veteran had only a personality disorder, for which 
VA could not pay compensation.  Clearly, evidence that tends 
to refute the basis of prior denial is "so significant that 
it must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2002); cf. Evans, 9 Vet. 
App. at 283-84 (new evidence that refutes basis of last final 
denial is material).

Even though VA rejected prior evidence of Axis I mental 
disorders, the April 1990 diagnosis is not cumulative, 
because it is corroborative.  The Court has held that a 
medical opinion submitted after a final disallowance of a 
claim, which is corroborative of a favorable medical opinion 
previously considered . . . as part of a final disallowance, 
can serve as new and material evidence.  Bostain v. West, 11 
Vet. App. 124, 128 (1998).

Whereas the fact of the nature of the veteran's mental 
disorder is fundamental in this case, new and material 
evidence has been presented.  38 C.F.R. § 3.156(a) (2001).  
Thus, the claim must be reopened.  38 U.S.C.A. § 5108 (West 
2002).

Whereas the claim is reopened, the veteran is entitled to the 
benefits of the VCAA.  The record reveals a need for VA 
assistance in substantiating the claim, and, until VA 
discharges its duties under the VCAA, the Board cannot reach 
the merits of the claim without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Remand to 
assist the veteran with his claim is required.


ORDER

New and material evidence to reopen the claim for service 
connection for a mental disorder having been presented, the 
claim is reopened, and to that extent the appeal is granted.


REMAND

The July 2002 SOC in this case erroneously represented to the 
veteran that he was at that time entitled to the full panoply 
of VA assistance with his claim.  As shown above, because of 
the date of his claim, the veteran was not entitled to the 
full benefit of the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The defect is moot in light of the reopening of the 
claim.

The VCAA made significant changes in VA's duty to notify and 
assist claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Subsequently, VA promulgated regulations authorizing 
the Board of Veterans' Appeals (Board) to develop evidence 
independently of the RO, which had the effect of enabling the 
Board to cure certain defects in compliance with the VCAA.  
The United States Court of Appeals for the Federal Circuit 
has ruled that certain regulations and the associated actions 
by the Board are invalid because they violate the veteran's 
right to initial review as contrary to due process required 
by 38 U.S.C. § 5103(a).  Disabled American Veterans v. Sec'y 
of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003).  The RO must 
discharge VA's duty under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2002) and, in this case conduct additional 
development of the evidence.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him which 
information and evidence, if any, he/she must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA must notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2002).  

The new and material evidence in this claim raises the 
medical question whether the symptoms diagnosed in service as 
a personality disorder were actually the onset of one or more 
of the several Axis I disorders diagnosed after service.  
Psychiatric examination and longitudinal review of the 
medical record is needed to resolve the question.



Accordingly, the case is REMANDED for the following action:

1.  Provide complete VCAA notice, 
38 C.F.R. § 3.159(b) (2002), and conduct 
any development indicated by the 
veteran's response.  38 C.F.R. § 3.159(c) 
(2002).

2.  Schedule the veteran for a VA 
psychiatric examination for multiaxial 
diagnosis (Axis I and Axis II), and to 
make a longitudinal review of the 
multiple examination reports and 
diagnoses shown in the record from 
service to the present.  The examiner is 
to determine whether the symptoms 
diagnosed in service as a personality 
disorder were at least as likely as not 
the aggravation or onset of a currently 
diagnosed Axis I mental disorder.  
Provide the examiner the claims file to 
conduct the review necessary to complete 
this instruction.

3.  Readjudicate the claim at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



